DETAILED ACTION
This action is responsive to application filed on 06/21/2019. Claims 1-23 are pending and being considered. Claims 1, 8, 13 and 18 are independent. Thus, claims 1-23 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a National Stage Entry of PCT/US2017/062612 filed on 20 November 2017, which has a US PRO-Application Number 62/438,291 filed on 22 December 2016.

Abstract
The abstract, filed on 06/21/2019, has been reviewed and accepted.

Drawings
The drawings (Figs. 1-7), filed on 06/21/2019, has been reviewed and accepted.

Specification
The disclosure, filed on 06/21/2019, is objected to because of the following informalities: paragraph numbers of the disclosure are missing. Examiner suggests to amend and resubmit the disclosure, by adding the paragraph numbers in beginning of the paragraphs to overcome this objection.   
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
The claimed invention is not directed to patent eligible subject matter. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 13-23 are determined to be directed to an abstract idea.
Claims 13-23 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), effective January 7, 2019, the independent claims 13 and 18 are directed to an abstract idea without being significantly more nor being integrated into a practical application. The claims are directed towards mixed data fingerprinting with principal components analysis.
	For instance, the independent claim 13 recites the steps of performing “a method for fingerprinting a data owner dataset, wherein the dataset comprises a plurality of records each comprising a plurality of fields, the method comprising the steps of: a. selecting a subset of the records from the dataset to produce a data owner subset; b. applying principal components analysis to the data owner 30WO 2018/118314PCT/US2017/062612 subset to produce a matrix of data owner subset eigenvalues and a matrix of data owner subset eigenvectors; and c. analyzing the eigenvectors to produce a set of scores that define observational values on the principal components of the data owner subset”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind and are broad enough to encompass performance by a human using pen and paper. For example, one ordinary skilled in the art, in the context of the claims, can manually (i.e., by using pen and paper and/or in human mind) can perform the method steps a-c for fingerprinting a data owner dataset, such as one ordinary skilled in the art can manually (i.e., by using pen and paper and/or in human mind) select a subset of the records from the dataset to produce a data owner subset, and can manually (i.e., by using pen and paper and/or in human mind) produce a matrix of data owner subset eigenvalues and a matrix of data owner subset eigenvectors, and can manually (i.e., by using pen and paper and/or in human mind) analyze the eigenvectors to produce a set of scores. Therefore, the claim limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind and/or includes some additional physical steps such as to encompass performance by a human using pen and paper but for the recitations of generic computer components, e.g., processor (as disclosed in first paragraph on page 22 of the specification). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or includes some additional physical steps such as to encompass performance by a human using pen and paper but for the recitation of the generic computer components (e.g., processor), then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim does not include any additional elements, such as a processor. However, these 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer to perform the method steps (a-c) amounts to no more than mere instructions to apply the exception using a generic computer which may include component e.g., a processor (as disclosed in first paragraph on page 22 of the specification). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.
Regarding independent claim 18, the claim recites the steps of performing “a method for determining if a wild file is derived from a data owner dataset, wherein each of the data owner dataset and the wild file comprise a plurality of records each comprising a plurality of fields, the method comprising the steps of:  31WO 2018/118314PCT/US2017/062612 a. extracting a subset of the records from the data owner dataset to produce a data owner subset; b. extracting a subset of the records from the wild file corresponding to the records in the data owner subset to produce a wild file subset; c. applying principal components analysis to the data owner subset to produce a set of data owner subset eigenvalues and a matrix of data owner subset eigenvectors; d. applying principal components analysis to the wild file subset to produce a set of wild file subset eigenvalues and a matrix of wild file subset eigenvectors; e. analyzing each data owner subset eigenvector relative to a corresponding wild file subset eigenvector to produce a similarity score”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind and are broad enough to encompass performance by a human using pen and paper. For example, one ordinary skilled in the art, in the context of the claims, can manually (i.e., by using pen and paper and/or in human mind) can perform the method steps a-e for determining if a wild file is derived from a data owner dataset, such as one ordinary skilled in the art can manually (i.e., by using pen and paper and/or in human mind) extract a subset of the records from the data owner dataset and the wild file to produce a data owner subset and a wild file subset, respectively, and can manually (i.e., by using pen and paper and/or in human mind) produce a set of data owner subset eigenvalues and a matrix of data owner subset eigenvectors, can also manually (i.e., by using pen and paper and/or in human mind) produce a set of wild file subset eigenvalues and a matrix of wild file subset eigenvectors, and can further manually (i.e., by using pen and paper and/or in human mind) analyze each data owner subset eigenvector relative to a corresponding wild file subset eigenvector to produce a similarity score. Therefore, the claim limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind and/or includes some additional physical steps such as to encompass performance by a human using pen and paper but for the recitations of generic computer components, e.g., processor (as disclosed in first paragraph on page 22 of the specification). If a claim limitation, under its broadest 
This judicial exception is not integrated into a practical application because the claim does not include any additional elements, such as a processor. However, these elements in the claim are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer which may include component e.g., a processor. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a computer to perform the method steps (a-e) amounts to no more than mere instructions to apply the exception using a generic computer which may include component e.g., a processor (as disclosed in first paragraph on page 22 of the specification). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.
Further recited elements within dependent claims 14-17 and 19-23 taken individually do not amount to “significantly more” than just the abstract idea 
Thus, the claims 13-23 are rejected under 35 U.S.C 101 as being directed to non-statutory subject matter as the claims do not contain any element or combination of elements that is sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. See Alice, 134 S. Ct. at 2360. Under Alice, that is not sufficient "to transform an abstract idea into a patent-eligible invention." See Electric Power group, CyberSource, and Classen (Fed. Cir. 2011).

Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an apparatus for determining…”, “the subset selection subroutine is configured to…”, “the PCAmix data analysis subroutine is configured to…”, “the score generation subroutine is configured to…”, “a file data determination subroutine configured to…”, “a record matching routine configured to…” and “an apparatus for creating…”,  in claims 1- 12.
In the claims 1-12, the limitation(s) “an apparatus for determining…”, “the subset selection subroutine is configured to…”, “the PCAmix data analysis subroutine is configured to…”, “the score generation subroutine is configured to…”, “a file data determination subroutine configured to…”, “a record matching routine configured to…” and “an apparatus for creating…” gives their broadest reasonable interpretation of the claim elements with a limited description in the specification. Therefore the claims 1- 12 invokes 35 U.S.C. 112 (f) or sixth paragraph. 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17, 19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In the claims 1-12, the limitation(s) “an apparatus for determining…”, “the subset selection subroutine is configured to…”, “the PCAmix data analysis subroutine is configured to…”, “the score generation subroutine is configured to…”, “a file data determination subroutine configured to…”, “a record matching routine configured to…” and “an apparatus for creating…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function, such as in the specification on page 25 (second paragraph) “defines a hardware system for implementing the data flow of Fig. 6 (see pages 22-25), but does not clearly disclose an association/link between the structure and the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Regarding claim 2, the claim recites the limitation “a date-adjusted wild file" in lines 4-5 of the claim. The limitation(s) is indefinite because it is not clear whether the 
Regarding claim 13, the claim in step “c” recites the limitation(s) "the eigenvectors” and “the principal components of the data owner subset” which has not been previously defined. Therefore, there is insufficient antecedent basis for this limitation. 
Regarding claims 15-17, the claims recite limitation(s) "the data set owner subset eigenvectors” which has not been previously defined. Therefore, there is insufficient antecedent basis for this limitation. 
Regarding claim 19, the claim recites the limitation “selecting a subset of the records from the wild file" in line 3 of the claim. The limitation(s) is indefinite because it is not clear whether the recited limitation “selecting a subset of the records from the wild file” defined in claim 19 is same as “extracting a subset of the records from the wild file” defined in step “b” of claim 18. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Regarding claims 21-23, the claims recite limitation(s) "the data set owner subset eigenvectors and the wild file subset eigenvectors” which has not been previously defined. Therefore, there is insufficient antecedent basis for this limitation. 

Claim Rejections - 35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 6 are rejected under 35 U.S.C. 103 as being unpatentable over XIAOLI LI (Sparse Signal Decomposition Techniques for Multimedia Fingerprinting; Dated: 2011), hereinafter (Li), in view of Sharma; Ravi K. (US 20130064419 A1), hereinafter (Sharma).

Regarding Claim 1, Li discloses an apparatus for determining whether a wild file was leaked from a data owner dataset (Li page 6, last paragraph for using watermark fingerprinting for digital media means to determine resource leakage to determine the authorized distribution of a media file with page 109 second paragraph for wherein the data owner dataset and the wild file each comprise a plurality of records each comprising a plurality of fields (Li page 6, last paragraph for having a means of preventing resource (or file) leaking using traitor tracing and watermark fingerprinting to determine if the file is an original or a pirate copy with page 7, last paragraph for having multiple embedded fingerprints (or fields) and embedding fingerprints in P2P networks), the apparatus comprising: 
a. a subset selection subroutine (Li page 10, first paragraph for having a permutation on sub-segments (or subsets) using group based embedding using a user subcode and a group subcode into a host signal where the fingerprints are orthogonal and page 16 last paragraph for using converting and processing of digital files (or subroutine means) for frame blocking a file into segments and using PCM for filtering and code converting), wherein the subset selection subroutine is configured to receive a data owner dataset and a  (Li page 11, first and second paragraph for using watermark finger printing to determine the leakage point for copyright control and free sharing of files from an owner for online media with page 14 third paragraph for using file metadata including the file date for creating a unique fingerprint for the file) and create a data owner subset and a wild file subset (Li page 14, third paragraph for using characteristics of content for two step fingerprinting by storing data content or owner subset and metadata for fingerprinting or wild file information in a database for two step process), wherein the data owner subset and the wild file subset contain a reduced number of records compared to the data owner dataset and the wild file, respectively (Li page 15 for having means to reduce 
b. a PCAmix data analysis subroutine (Li page 26 first paragraph for using principal component analysis to identify patterns in data to highlight similarities), wherein the PCAmix data analysis subroutine is configured to receive the data owner subset and the wild file subset and produce a set of data owner subset eigenvalues (Li page 26, first paragraph for using PCA to get pattern data to create a pair of eigenvectors and eigenvalues for presenting patterns of data and their components), a set of data owner subset eigenvectors (Li page 27 for having ways to find vectors in a PCA matrix using steps for determining correlation of data), a set of wild file subset eigenvalues (Li page 26 first paragraph for reducing the dimensions by eliminating the negligible eigenvector/eigenvalues without losing information for image compression), and a set of wild file subset eigenvectors (Li page 26, first paragraph for using PCA as a tool for highlighting data similarities and differences and removing redundancies using both eigenvectors and eigenvalues); and 
c. a score generation subroutine (Li page 13 first paragraph for using eigenvectors for decomposing an image and getting coefficient values page 109 for using a fingerprint matching with the highest similarity (or score means) to determine a match and then confirming the match using metadata), wherein the score generation subroutine is configured to receive the data owner subset eigenvalues (Li page 29, last paragraph for having columns of left singular vectors that are diagonal for producing three matrices and calculating the eigenvector values for the columns), the data owner subset eigenvectors (Li page 26, first paragraph for using eigenvectors and PCA to determine the number of components in the data or subsets of data such as patterns and determining if the data can be compressed), the wild file subset eigenvalues (Li page 26, first paragraph for using eigenvalues pairs to determine the data of high dimension without losing information for image compression), and the wild file subset eigenvectors to produce a similarity score indicative of the likelihood that the wild file was derived from the data owner dataset (Li page 109, first paragraph for using the highest similarity (or score means) to determine if the data's fingerprint matches and the metadata for the media file has been registered and copyrighted with page 109 second paragraph for using cross correlation to identify the source files with a high probability (or score means) using a matching algorithm). 
However Li fails to explicitly disclose a date-adjusted wild file, wherein Sharma discloses a date adjusted wild file (Sharma, Para. [0059], discloses for having time code detection in the watermark (or wild file) for using day month year and time in hours for the number of lapsed seconds for the file and paragraph 60 for using a time code integer as part of the encoding and error detection schemes for the watermark). 
Li and Sharma are analogous arts and are in the same field of endeavor as they both pertain and directed to identify and protect the media contents in P2P networks.
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Li with the teaching of Sharma for the purpose of using time code integers during detection and accumulation of the watermark (Sharma, Para. [0060]).

2, Li as modified by Sharma teaches the apparatus of claim 1, wherein Li further teaches a file date determination subroutine configured to analyze the wild file (Li, page 11, first and second paragraph for using watermark fingerprinting to determine the leakage point for copyright control and free sharing of files from an owner for online media with page 14 third paragraph for using file metadata including the file date for creating a unique fingerprint for the file) and adjust the wild file to account for a passage of time since the wild file was leaked to produce  (Li page 22, first paragraph for using metadata for the files for calculating variances and bit signatures with page 14, last paragraph for comparing both the files fingerprint and metadata to determine a match). 
However Li fails to explicitly disclose a date-adjusted wild file, wherein Sharma has content identification applications (abstract) and discloses a date-adjusted wild file (Sharma, Para. [0059] discloses for having time code detection in the watermark or wild file for using day month year and time in hours for the number of lapsed seconds for the file and paragraph 60 for using a time code integer as part of the encoding and error detection schemes for the watermark). 
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Li with the teaching of Sharma for the purpose of using time code integers during detection and accumulation of the watermark (Sharma, Para. [0060]).

Regarding Claim 3, Li as modified by Sharma teaches the apparatus of claim 2, wherein Li further teaches a record matching routine configured to receive the  (Li page 11, first and second paragraph for using watermark and the data owner dataset and produce a set of matched records between the  (Li page 14, last paragraph for comparing both the files fingerprint and metadata to determine a match with page 9, first paragraph for using iterations for matching fingerprints to divide files into subgroups for correlation using thresholds). 
However Li fails to explicitly disclose the date-adjusted wild file, wherein Sharma has content identification applications (abstract) and discloses a date-adjusted wild file (Sharma, Para. [0059] discloses for having time code detection in the watermark or wild file for using day month year and time in hours for the number of lapsed seconds for the file and paragraph 60 for using a time code integer as part of the encoding and error detections schemes for the watermark). 
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Li with the teaching of Sharma for the purpose of using time code integers during detection and accumulation of the watermark (Sharma, Para. [0060]).

Regarding Claim 4, Li as modified by Sharma teaches the apparatus of claim 1, wherein Li further teaches the PCAmix data analysis subroutine is further configured to build a numerical data matrix (Li page 28, and Section 2.1.3 for using diagonal matrix to reduce data redundancy for two variables using a principal eigenvector for the dataset with page 71 last paragraph for using different numerical a first diagonal matrix constructed from row weights from the numerical data matrix (Li page 29, last paragraph for having rows for right singular vectors that are diagonal for producing three matrices), and a second diagonal matrix constructed from column weights from the numerical data matrix (Li page 29, last paragraph for having columns of left singular vectors that are diagonal for producing three matrices and calculating the eigenvector values for the columns). 

Regarding Claim 5, Li as modified by Sharma teaches the apparatus of claim 4, wherein Li further teaches the PCAmix data analysis subroutine is further configured to perform a generalized singular value decomposition on the numerical data matrix (Li page 29, last paragraph for having columns of left singular vectors that are diagonal for producing three matrices and calculating th1:1 1:1igenvector values for the columns tor calculating a singular value decomposition or SVD) using metrics from the first and second diagonal matrices to produce the data set owner subset eigenvectors and the wild file subset eigenvectors (Li page 28-29, Section 2.1.4 for using eigenvector and eigenvalues for rows and columns for calculating diagonal values for SVD). 

Regarding Claim 6, Li as modified by Sharma teaches the apparatus of claim 5, wherein Li further teaches the PCAmix data analysis subroutine is further configured to eliminate all of the data set owner subset eigenvectors (Li page 26, and Section 2.1.2 for using principal component analysis for eliminating negligible eigenvectors form the dataset without losing image information to determine the number of patterns the data has for the components) and wild file subset eigenvectors other than those that account for a significant portion of variance (Li page 29, figure 2.2 a for showing data variance based on both the principal and second principal eigenvector where the maximum is at a rotation of 45 degrees, page 71 for having a small percentage of the perturbation to be used as the watermark and adding the watermark on singular values with page 22 first paragraph for having means to calculate variances for bank filtered energies and file meta data).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Sharma, as applied above, and further in view of Conwell; William Y. et al. (US 2013/0011062 A1), hereinafter (Conwell).

Regarding Claim 7, Li as modified by Sharma teaches the apparatus of claim 6, wherein Li further teaches the PCAmix data analysis subroutine is further configured to eliminate all of the data set owner subset eigenvectors (Li page 26, and Section 2.1.2 for using principal component analysis for eliminating negligible eigenvectors form the dataset without losing image information to determine the number of patterns the data has for the components) and wild file subset eigenvectors other than those that account for  (Li page 22 first paragraph for having means to calculate variances for bank filtered energies and file meta data). 
However Li fails to explicitly disclose wherein the PCAmix data analysis subroutine is further configured to eliminate … at least ten percent of variance, wherein Conwell has a method of reading digital watermark data (abstract) and discloses at least ten percent of variance (Conwell, Para.  [0211-0214] for using 
Li, Sharma and Conwell are analogous arts and are in the same field of endeavor as they all pertain and directed to identify, protect and securely process the media contents in P2P networks.
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the teachings of Conwell into the teachings of Li as modified by Sharma for the purpose of determining the likelihood that the image relates to a place or a name (Conwell, Para. [0213]).

Claims 8-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miles et al. (US 2014/0258352 A1), hereinafter (Miles), in view of XIAOLI LI (Sparse Signal Decomposition Techniques for Multimedia Fingerprinting; Dated: 2011), hereinafter (Li).

Regarding Claim 8, Miles discloses an apparatus  (Miles, Para. [0064], discloses that the illustrative embodiments may be implemented as a method, apparatus, or article of manufacture using standard programming and/or engineering techniques to produce software, firmware, hardware, or any combination thereof to control a computer to implement the disclosed embodiments), wherein the data owner dataset comprises a plurality of records each comprising a plurality of fields (Miles, Para. [0026], discloses that the dataset is a matrix of data that includes a plurality of data values for each of a plurality of the apparatus comprising: 
a. a subset selection subroutine, wherein the subset selection subroutine is configured to receive a data owner dataset and create from the data owner dataset a data owner subset (Miles, Para. [0026], discloses that the covariance matrix may be selected by the user using one or more of the user interface windows and received by retrieving the dataset and/or covariance matrix from computer-readable medium 108/database 126), wherein the data owner subset contains a reduced number of records compared to the data owner dataset (Miles, Para. [0027], discloses that a covariance matrix may be calculated for only those values the user wants to include and p is less than the number of columns in the dataset); and 
b. a PCAmix data analysis subroutine (Miles, Para. [0013], discloses that the PCA calculates eigenvalues and eigenvectors to produce linear coefficients and the variance associated with each), wherein the PCAmix data analysis subroutine is configured to receive the data owner subset and produce a set of data owner subset eigenvalues and a set of data owner subset eigenvectors (Fig. 3 and Para. [0039-0040], in an operation 304, the eigen decomposition of the received covariance matrix is calculated, and in an operation 306, a first matrix of rank ordered eigenvector for each parameter is created, and further in operation 308, a second matrix of rank values for eigenvector coefficients is created), 
However Miles fails to explicitly disclose but Li teaches an apparatus for creating a fingerprint for a data owner dataset (Li page 70 (first paragraph) and Page 76 (3.1.2 Fingerprint Generation and Embedding), discloses a fingerprint generation using ),
a set of wild file eigenvalues (Li page 26 (first paragraph), for reducing the dimensions by eliminating the negligible eigenvector/eigenvalues without losing information for image compression, or as disclosed in page 13 (first paragraph) firstly,  the PCA process decomposed the image into eigenvectors and eigenvalues). 
Miles and Li are analogous arts and are in the same field of endeavor as they both pertain and directed to perform dataset analysis based on principal components analysis (PCA).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Li’ into the teachings of ‘Miles’, with a motivation to provide an apparatus for creating a fingerprint for a data owner dataset, as taught by Li, in order to determine and prevent the resource leakage in P2P network; Li page 6 (last paragraph) and page 11 (first paragraph).

Regarding Claim 9, Miles as modified by Li discloses the apparatus of claim 8, wherein Miles fails to explicitly disclose but Li further discloses the PCAmix data analysis subroutine is further configured to build a numerical data matrix (Li, page 28, and Section 2.1.3 for using diagonal matrix to reduce data redundancy for two variables using a principal eigenvector for the dataset with page 71 last paragraph for using different numerical matrixes for decomposing an image), a first diagonal matrix constructed from a set of row weights from the numerical data matrix (Li page 29, and a second diagonal matrix constructed from a set of column weights from the numerical data matrix (Li page 29, last paragraph for having columns of left singular vectors that are diagonal for producing three matrices and calculating the eigenvector values for the columns). 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Li’ into the teachings of ‘Miles’, with a motivation to provide a PCAmix data analysis subroutine is further configured to build a numerical data matrix, a first diagonal matrix constructed from a set of row weights from the numerical data matrix, and a second diagonal matrix constructed from a set of column weights from the numerical data matrix, as taught by Li, in order to determine and prevent the resource leakage in P2P network; Li page 6 (last paragraph) and page 11 (first paragraph).

Regarding Claim 10, Miles as modified by Li discloses the apparatus of claim 9, wherein Miles fails to teach but Li further discloses the PCAmix data analysis subroutine is further configured to perform a generalized singular value decomposition on the numerical data matrix (Li page 29, last paragraph for having columns of left singular vectors that are diagonal for producing three matrices and calculating the eigenvector values for the columns for calculating a singular value decomposition or SVD) using a set of metrics from the first and second diagonal matrices to produce the data set owner subset eigenvectors (Li page 28-29, Section 2.1.4 for using eigenvector and eigenvalues for rows and columns for calculating diagonal values for SVD).


Regarding Claim 11, Miles as modified by Li discloses the apparatus of claim 10, wherein Miles fails to teach but Li further discloses the PCAmix data analysis subroutine is further configured to eliminate all of the data set owner subset eigenvectors (Li page 26, and Section 2.1.2 for using principal component analysis for eliminating negligible eigenvectors form the dataset without losing image information to determine the number of patterns the data has for the components) other than those that account for a significant portion of variance (Li page .29, figure 2.2(a) for showing data variance based on both the principal and second principal eigenvector where the maximum is at a rotation of 45 degrees, page 71 for having a small percentage of the perturbation to be used as the watermark and adding the watermark on singular values with page 22 first paragraph for having means to calculate variances for bank filtered energies and file meta data).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Li’ into the teachings of ‘Miles’, with a motivation to provide the PCAmix data analysis subroutine is 

Regarding Claim 13, Miles teaches a method for (Miles, Abstract, discloses a method of identifying a set of parameters representative of a data set), wherein the dataset comprises a plurality of records each comprising a plurality of fields (Miles, Para. [0026], discloses that the dataset is a matrix of data that includes a plurality of data values for each of a plurality of parameters. Wherein each parameter represents a definable characteristic of a subject captured in the dataset), the method comprising the steps of: 
a. selecting a subset of the records from the dataset to produce a data owner subset (Miles, Para. [0027], discloses that a covariance matrix may be calculated for only those values the user wants to include and p is less than the number of columns in the dataset); 
b. applying principal components analysis to the data owner subset to produce a matrix of data owner subset eigenvalues and a matrix of data owner subset eigenvectors (Miles, Para. [0013], discloses that the PCA calculates eigenvalues and eigenvectors to produce linear coefficients and the variance associated with each, and/or as disclosed in Fig. 3 and Para. [0039-0040], in an operation 304, the eigen decomposition of the received covariance matrix is calculated, and in an operation 306, a first matrix of rank ordered eigenvector for each parameter is created, 
c. analyzing the eigenvectors to produce a set of scores that define observational values on the principal components of the data owner subset (Miles, Para. [0033-0036], discloses that, in operation 210, a score is determined for each parameter of the plurality of parameters using the created first matrix of eigenvector. Further, in operation 212, a parameter set is identified based on the score and N parameters of the plurality of parameters that have the highest score, and in an operation 214, an identified parameter set is output). 
However Miles fails to explicitly disclose a method for fingerprinting a data owner dataset but Li teaches a method for fingerprinting a data owner dataset (Li page 70 (first paragraph) and Page 76 (3.1.2 Fingerprint Generation and Embedding), discloses a fingerprint generation using PCA technique)
Miles and Li are analogous arts and are in the same field of endeavor as they both pertain and directed to perform dataset analysis based on principal components analysis (PCA).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Li’ into the teachings of ‘Miles’, with a motivation to provide a method for fingerprinting a data owner dataset, as taught by Li, in order to determine and prevent the resource leakage in P2P network; Li page 6 (last paragraph) and page 11 (first paragraph).

Regarding Claim 14, Miles as modified by Li teaches the method of claim 13, wherein Miles fails to teach but Li further teaches the step of applying principal components analysis to the data owner subset further comprises the step of building a numerical data matrix (Li page 28, and Section 2.1.3 for using diagonal matrix to reduce data redundancy for two variables using a principal eigenvector for the dataset with page 71 last paragraph for using different numerical matrices for decomposing an image), a first diagonal matrix constructed from a set of row weights from the numerical data matrix (Li page 29, last paragraph for having rows for right singular vectors that are diagonal for producing three matrices), and a second diagonal matrix constructed from a set of column weights from the numerical data matrix (Li page 29, last paragraph for having columns of left singular vectors that are diagonal for producing three matrices and calculating the eigenvector values for the columns). 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Li’ into the teachings of ‘Miles’, with a motivation to perform the step of applying principal components analysis to the data owner subset further comprises the step of building a numerical data matrix, a first diagonal matrix constructed from a set of row weights from the numerical data matrix, and a second diagonal matrix constructed from a set of column weights from the numerical data matrix, as taught by Li, in order to determine and prevent the resource leakage in P2P network; Li page 6 (last paragraph) and page 11 (first paragraph).

Regarding Claim 15, Miles as modified by Li teaches the method of claim 14, wherein Miles fails to teach but Li further teaches the step of applying principal components analysis to the data owner subset further comprises the step of performing a generalized singular value decomposition on the numerical data matrix (Li page 29, last paragraph for having columns of left singular vectors that are diagonal for producing three matrices and calculating the eigenvector values for the columns for calculating a singular value decomposition or SVD) using a set of metrics from the first and second diagonal matrices to produce the data set owner subset eigenvectors (Li page 28-29, Section 2.1.4 for using eigenvector and eigenvalues for rows and columns for calculating diagonal values for SVD).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Li’ into the teachings of ‘Miles’, with a motivation to perform the step of applying principal components analysis to the data owner subset further comprises the step of performing a generalized singular value decomposition on the numerical data matrix using a set of metrics from the first and second diagonal matrices to produce the data set owner subset eigenvectors, as taught by Li, in order to determine and prevent the resource leakage in P2P network; Li page 6 (last paragraph) and page 11 (first paragraph).

Regarding Claim 16, Miles as modified by Li teaches the method of claim 15, wherein Miles fails to teach but Li further teaches the step of applying principal components analysis to the data owner subset further comprises the step of removing all of the data set owner subset eigenvectors (Li page 26, and Section 2.1.2 for using principal component analysis for eliminating negligible eigenvectors form the dataset without losing image information to determine the number of patterns the data has for the components) other than those that account for a significant portion of variance (Li page 29, figure 2.2 a for showing data variance based on both the 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Li’ into the teachings of ‘Miles’, with a motivation to perform the step of applying principal components analysis to the data owner subset further comprises the step of removing all of the data set owner subset eigenvectors other than those that account for a significant portion of variance, as taught by Li, in order to determine and prevent the resource leakage in P2P network; Li page 6 (last paragraph) and page 11 (first paragraph).

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Miles in view of Li, as applied above, and further in view of Conwell; William Y. et al. (US 2013/0011062 A1), hereinafter (Conwell).

Regarding Claim 12, Miles as modified by Li discloses the apparatus of claim 11, wherein Miles fails to disclose but Li further teaches the PCAmix data analysis subroutine is further configured to eliminate all of the data set owner subset eigenvectors (Li page 26, and Section 2.1.2 for using principal component analysis for eliminating negligible eigenvectors form the dataset without losing image information to determine the number of patterns the data has for the components) other than those that account for  (Li page 22 first paragraph for having means to calculate variances for bank filtered energies and file meta data). 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Li’ into the teachings of ‘Miles’, with a motivation to provide the PCAmix data analysis subroutine which is further configured to eliminate all of the data set owner subset eigenvectors other than those that account for variance, as taught by Li, in order to determine and prevent the resource leakage in P2P network; Li page 6 (last paragraph) and page 11 (first paragraph).
Miles as modified by Li does not explicitly disclose wherein the PCAmix data analysis subroutine is further configured to eliminate … at least ten percent of variance, but Conwell discloses at least ten percent of variance (Conwell, Para. [0211-0214] discloses for using metadata to score an image with a score that is increased by 10% to determine if the variation is enough for a face to be found and if the image is of a female or matches the given file name for the image such as Elizabeth). 
Miles, Li and Conwell are analogous arts and are in the same field of endeavor as they all pertain and directed to perform dataset/database analysis using eigen decomposition such as eigenvalue and eigenvector matrices.
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the teachings of Conwell into the teachings of Miles as modified by Li for the purpose of determining the likelihood that the image relates to a place or a name (Conwell, Para. [0213]).

Regarding Claim 17, Miles as modified by Li teaches the method of claim 16, wherein Miles fails to teach but Li further teaches the step of applying principal components analysis to the data owner subset further comprises the step of removing all of the data set owner subset eigenvectors (Li page 26, and Section 2.1.2 for using principal component analysis for eliminating negligible eigenvectors form the dataset without losing image information to determine the number of patterns the data has for the components) other than those that account for (Li page 22 first paragraph for having means to calculate variances for bank filtered energies and file meta data). 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Li’ into the teachings of ‘Miles’, with a motivation to perform the step of applying principal components analysis to the data owner subset further comprises the step of removing all of the data set owner subset eigenvectors other than those that account for variance, as taught by Li, in order to determine and prevent the resource leakage in P2P network; Li page 6 (last paragraph) and page 11 (first paragraph).
Miles as modified by Li does not explicitly teach wherein the step of applying principal components analysis… at least ten percent of variance, but Conwell has a method of reading digital watermark data (abstract) and teaches at least ten percent of variance (Conwell, Para. [0211-0214] discloses for using metadata to score an image with a score that is increased by 10% to determine if the variation is enough for a face to be found and if the image is of a female or matches the given file name for the image such as Elizabeth). 

Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the teachings of Conwell into the teachings of Miles as modified by Li for the purpose of determining the likelihood that the image relates to a place or a name (Conwell, Para. [0213]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ernande F. Melo (A Fingerprint-based access controlling using principal component analysis and edge detection; Dated: 2015), hereinafter (Melo), in view of Chae, Seung Hoon (WO 2012/138004 A1), hereinafter (Chae).

Regarding Claim 18, Melo teaches a method for determining if a wild file is derived from a data owner dataset (Melo, pdf page 1 (II. A FINGERPRINT CLASSIFICATION ALGORITHM), discloses to introduce a basic version of the algorithm for fingerprint classifying (FPC), which has as preliminary input a database of fingerprint images (Db_img). A test fingerprint image (IX) is then entered, and the algorithm returns whether or not the test image is in the stored fingerprint bank), wherein each of the data owner dataset  (Melo, pdf page 1 (II. A FINGERPRINT CLASSIFICATION ALGORITHM), a database of fingerprint images (DB_img), and as disclosed in pdf page 2 (B. Refining Step 2), the “main components” of the fingerprint images for subsequent recognition), the method comprising the steps of: 
a. extracting a subset of the records from the data owner dataset to produce a data owner subset (Melo, pdf page 2 (B. Refining Step 2), discloses to create a space of reduced images, which contains the “main components” of the fingerprint images for subsequent recognition, and as disclosed in pdf page 2 (Step B-3) compute the covariance matrix of A, which results in the dimensions: (NK×M)*(M×NK)=NK×NK); 

c. applying principal components analysis to the data owner subset to produce a set of data owner subset eigenvalues and a matrix of data owner subset eigenvectors (Melo pdf page 2 and Refining Step 2 (Step B 1-4), discloses PCA technique to produce eigenvectors and eigenvalues of the covariance matrix KA); 
d. applying principal components analysis to  a matrix of wild file subset eigenvectors (Melo pdf page 2 (C. Refining Step 3), discloses that at this point we have now the fingerprint space (U), with all training vectors of the base (W) and the image vector of test (PIXV)); 
e. analyzing each data owner subset eigenvector relative to a corresponding wild file subset eigenvector to produce a similarity score (Melo, pdf page 2 (D. Refining Step 4), discloses to calculate distances/similarity measures between the fingerprint vector (PIXV) under test and vectors (W) of the training matrix, and as further disclosed on pdf page 2 (E. Refining Step 5) to decide whether test image (IX) belongs or not to the fingerprint image databased (DB_img)). 
b. extracting a subset of the records from the wild file corresponding to the records in the data owner subset to produce a wild file subset (Chae pdf page 7 (first paragraph) discloses that the PCA has a characteristic of converting high-dimensional information into low-dimensional information, the data size of the image characteristic information can be reduced); 
d. applying principal components analysis to the wild file subset to produce a set of wild file subset eigenvalues and a matrix of wild file subset eigenvectors (Chae pdf page 6 (fourth paragraph), discloses that the principal component analysis calculates the eigenvalues and eigenvectors from the covariance matrix obtained by converting them into one dimensional fingerprint vectors and calculates the eigenvectors corresponding to the eigenvalues arranged in size order);
Melo and Chae are analogous arts and are in the same field of endeavor as they both pertain and directed to perform a fingerprint-based access control/fingerprint authentication using PCA.
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the teachings of Chae into the teachings of Melo for the purpose of PCA-based fingerprint matching in which the principal component analysis calculates the eigenvalues and eigenvectors from the covariance matrix obtained by converting them into one dimensional fingerprint vectors and calculates the eigenvectors corresponding to the eigenvalues arranged in size order; Chae pdf page 1 (Abstract) and pdf page 6 (fourth paragraph).

s 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Melo in view of Chae, as applied above, and further in view of XIAOLI LI (Sparse Signal Decomposition Techniques for Multimedia Fingerprinting; Dated: 2011), hereinafter (Li).

Regarding Claim 19, Melo as modified by Chae teaches the method of claim 18, wherein Melo as modified by Chae fails to disclose but Li further teaches the step of determining a file date for the wild file prior to the step of selecting a subset of the records from the wild file (Li page 11, first and second paragraph for using watermark finger printing to determine the leakage point for copyright control and free sharing of files from an owner for online media with page 14 third paragraph for using file metadata including the file date for creating a unique fingerprint for the file or having date information in metadata). 
Melo, Chae and Li are analogous arts and are in the same field of endeavor as they all pertain and directed to utilize principal components analysis to perform a fingerprint-based access controlling.
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Li’ into the teachings of ‘Melo’ as modified by ‘Chae’, with a motivation to perform the step of determining a file date for the wild file prior to the step of selecting a subset of the records from the wild file, as taught by Li, in order to determine and prevent the resource leakage in P2P network; Li page 6 (last paragraph) and page 11 (first paragraph).

20, Melo as modified by Chae teaches the method of claim 18, wherein Melo as modified by Chae fails to disclose but Li further teaches the step of applying principal components analysis to the data owner subset further comprises the step of building a numerical data matrix (Li page 28, and Section 2.1.3 for using diagonal matrix to reduce data redundancy for two variables using a principal eigenvector for the dataset with page 71 last paragraph for using different numerical matrixes for decomposing an image), a first diagonal matrix constructed from row weights from the numerical data matrix (Li page 29, last paragraph for having rows for right singular vectors that are diagonal for producing three matrices), and a second diagonal matrix constructed from column weights from the numerical data matrix (Li page 29, last paragraph for having columns of left singular vectors that are diagonal for producing three matrices and calculating the eigenvector values for the columns). 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Li’ into the teachings of ‘Melo’ as modified by ‘Chae’, with a motivation to perform the step of applying principal components analysis to the data owner subset further comprises the step of building a numerical data matrix, a first diagonal matrix constructed from row weights from the numerical data matrix, and a second diagonal matrix constructed from column weights from the numerical data matrix, as taught by Li, in order to determine and prevent the resource leakage in P2P network; Li page 6 (last paragraph) and page 11 (first paragraph).

21, Melo as modified by Chae in view of Li teaches the method of claim 20, wherein Melo as modified by Chae fails to teach but Li further teaches the step of applying principal components analysis to the data owner subset further comprises the step of performing a generalized singular value decomposition on the numerical data matrix (Li page 29, last paragraph for having columns of left singular vectors that are diagonal for producing three matrices and calculating the eigenvector values for the columns for calculating a singular value decomposition or SVD) using metrics from the first and second diagonal matrices to produce the data set owner subset eigenvectors and the wild file subset eigenvectors (Li page 28-29, Section 2.1.4 for using eigenvector and eigenvalues for rows and columns for calculating diagonal values for SVD). 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Li’ into the teachings of ‘Melo’ as modified by ‘Chae’, with a motivation to perform the step of applying principal components analysis to the data owner subset further comprises the step of performing a generalized singular value decomposition on the numerical data matrix, as taught by Li, in order to determine and prevent the resource leakage in P2P network; Li page 6 (last paragraph) and page 11 (first paragraph).

Regarding Claim 22, Melo as modified by Chae in view of Li teaches the method of claim 21, wherein Melo as modified by Chae fails to disclose but Li further teaches the step of applying principal components analysis to the data owner subset further comprises the step of eliminating all of the data set owner subset eigenvectors and wild file subset eigenvectors (Li page 26, and Section 2.1.2 for other than those that account for a significant portion of variance (Li page 29, figure 2.2 a for showing data variance based on both the principal and second principal eigenvector where the maximum is at a rotation of 45 degrees, page 71 for having a small percentage of the perturbation to be used as the watermark and adding the watermark on singular values with page 22 first paragraph for having means to calculate variances for bank filtered energies and file meta data).
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Li’ into the teachings of ‘Melo’ as modified by ‘Chae’, with a motivation to perform the step of applying principal components analysis to the data owner subset further comprises 32WO 2018/118314PCT/US2017/062612 the step of eliminating all of the data set owner subset eigenvectors and wild file subset eigenvectors other than those that account for a significant portion of variance, as taught by Li, in order to determine and prevent the resource leakage in P2P network; Li page 6 (last paragraph) and page 11 (first paragraph).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Melo in view of Chae and Li, as applied above, and further in view of Conwell; William Y. et al. (US 2013/0011062 A1), hereinafter (Conwell).

Regarding Claim 23, Melo as modified by Chae in view of Li teaches the method of claim 22, wherein Melo as modified by Chae fails to teach but Li further teaches the step of applying principal components analysis to the data owner subset further comprises the step of eliminating all of the data set owner subset eigenvectors and wild file subset eigenvectors (Li page 26, and Section 2.1.2 for using principal component analysis for eliminating negligible eigenvectors form the dataset without losing image information to determine the number of patterns the data has for the components) other than those that account for  (Li page 22 first paragraph for having means to calculate variances for bank filtered energies and file meta data). 
Thus it would have been obvious to one ordinary skilled in the art before the effective filling date of the claimed invention to implement the teachings of ‘Li’ into the teachings of ‘Melo’ as modified by ‘Chae’, with a motivation to perform the step of applying principal components analysis to the data owner subset further comprises the step of eliminating all of the data set owner subset eigenvectors and wild file subset eigenvectors other than those that account for variance, as taught by Li, in order to determine and prevent the resource leakage in P2P network; Li page 6 (last paragraph) and page 11 (first paragraph).
Melo as modified by Chae in view of Li does not explicitly teach wherein the step of applying principal components analysis… at least ten percent of variance, but Conwell has a method of reading digital watermark data (abstract) and teaches at least ten percent of variance (Conwell, Para. [0211-0214] discloses for using metadata to score an image with a score that is increased by 10% to determine if the variation is enough for a face to be found and if the image is of a female or matches the given file name for the image such as Elizabeth). 

Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the teachings of Conwell into the teachings of Melo as modified by Chae in view of Li for the purpose of determining the likelihood that the image relates to a place or a name (Conwell, Para. [0213]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Ochs, Michael F. et al. (US 20040111220 A1), this disclosed invention relates to a method of decomposing complex data.
2.	CHUNG; Ki-Suk et al. (US 20070041609 A1), this art relates to a method of classifying defects.
3.	Fertik; Michael Benjamin Selkowe et al. (US 20120321204 A1), the present invention relates to a systems and methods for identifying information about a particular entity including acquiring electronic documents having unstructured text, that are selected based on one or more search terms from a plurality of terms related to the particular entity.
4.	Corcoran; Peter et al. (US 20080031498 A1), this disclosure relates to a face recognition method for working with two or more collections of facial images is provided.

6.	Ericson; Richard E. (US 20070168154 A1),, this disclosure relates to invention relates generally to statistical data analysis and, more particularly, user interfaces for statistical data analysis systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI CHEEMA, whose contact number is 571-272-1239. The examiner can normally be reached on Monday-Friday: 8:00AM – 4:00PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI CHEEMA/
Examiner, Art Unit 2433

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498